Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 28, 2014 by and
between HMS Holdings Corp., a Delaware corporation (“HMS”), and Jeffrey S.
Sherman, an individual (“you”) (and, together with HMS, the “Parties”) to
provide services, as directed, to the entities comprising the “Company” (HMS
Holdings Corp. (“HMS Holdings” and with HMS, and their respective subsidiaries
and affiliates)).

 

WHEREAS, the Company wishes to employ you, and you wish to be employed by the
Company.

 

NOW THEREFORE, in consideration of your acceptance of employment, the Parties
agree to be bound by the terms contained in this Agreement as follows:

 

1.                                              Engagement. Effective
September 8, 2014 (the “Effective Date”) but subject to Section 9(l), the
Company will employ you as Executive Vice President, CFO. You acknowledge that
the Company organizes itself across multiple entities and that your being
assigned to work directly for HMS Holdings or for one of its subsidiaries or
affiliates will not, in and of itself, breach this Agreement. You will report
directly to the Chief Executive Officer or his or her designee (“Supervisor”).

 

2.                                              Commitment. During the
Employment Period (as defined in Section 3 below), you must devote your full
working time and attention to the Company. During the Employment Period, you
must not engage in any employment, occupation, consulting or other similar
activity without your Supervisor’s prior written consent. You will perform your
services under this Agreement primarily at the Company’s offices in Irving, TX.
or at such place or places as you and the Company may agree. You understand and
agree that your employment will require travel from time to time in a manner
consistent with Company policy.

 

3.                                              Employment Period. HMS hereby
agrees to employ you and you hereby accept employment with HMS upon the terms
set forth in this Agreement, for the period commencing on the Effective Date and
ending when and as provided in Section 6 (the “Employment Period”).

 

4.                                              Cash and Bonus.

 

(a)                                 Base Salary. You will receive a base salary
of $500,000 annualized (as may be adjusted under this Agreement, the “Base
Salary”). The Company will pay your Base Salary periodically in arrears not less
frequently than monthly in accordance with the Company’s regular payroll
practices as in effect from time to time (which currently provide for bi-weekly
payments). The Company will review your Base Salary periodically and may adjust
your Base Salary at that time.

 

(b)                                 Bonus. You will be eligible to receive bonus
compensation (the “Bonus”) from the Company in respect of each fiscal year (or
portion thereof) during the Employment Period, in each case as the Company may
determine on the basis of such performance based or other criteria as it
determines appropriate. For every year of your employment other than the bonus
for 2014, the target bonus for your position is 65% of your base salary. HMS
will guarantee you a minimum bonus payment of at least $150,000 (not prorated)
for the plan year 2014, to be paid in 2015.

 

1

--------------------------------------------------------------------------------


 

(c)                                         Sign On Bonus. Upon completing 90
days of employment, you will also receive a special bonus of $200,000 (the “Sign
On Bonus”).  You agree that you will repay a prorata portion of the Sign On
Bonus within 10 days after your employment ends if your employment ends before
the first anniversary of the Effective Date because of a termination for Cause
or your resignation (other than a resignation for Good Reason within 24 months
after a Change in Control) (each as defined below). The proration will be
determined based on reducing the amount owed by a proportionate part of the full
12 months as you complete each month of service.

 

(d)                                        Initial Equity Grant. As soon as
practicable after the Effective Date, and subject to Compensation Committee
approval, HMS Holdings will grant you an equity award to be valued at $750,000
on the date of grant, consisting of $750,000 in the form of nonqualified stock
options with respect to the HMS Holdings’ common stock (the “Common Stock”). The
value for the options will be determined using the HMS Holdings’ standard
Black-Scholes assumptions applied as of the date of grant. The equity grants
will be under and subject to the terms of the HMS Holdings Fourth Amended and
Restated 2006 Stock Plan (the “2006 Plan”) and will contain HMS Holdings’
customary terms and conditions for such grants, subject to the express
provisions in this subsection. Assuming continued employment, the options under
the grant will have a seven year term.

 

5.                                      Employee Benefits.

 

(a)                                 Employee Welfare, Equity Compensation, and
Retirement Plans. You will, to the extent eligible, be entitled to participate
at a level commensurate with your position in all employee equity compensation
plans and welfare benefit and retirement plans and programs the Company provides
to its employees in accordance with the terms thereof as in effect from time to
time. The Company may change or terminate the benefits at any time. You will be
eligible for health and welfare benefits on the first day of the first month
following 30 days of employment.

 

(b)                                 Business Expenses. Upon submission of
appropriate documentation in accordance with Company policies, the Company will
promptly pay, or reimburse you for, all reasonable business expenses that you
incur in performing your duties under this Agreement, including travel,
entertainment, professional dues and subscriptions, as long as such expenses are
reimbursable under the Company’s policies. Any payments or expenses provided in
this Section 5(b) will be paid in accordance with Section 7(c).

 

(c)                                  Paid Time Off. You will earn paid time off
(PTO) at the rate of 18 hours per month (annualized to 27 days per year), or
such greater number as the Company determines from time to time, provided that
any carryover from year to year will be subject to the Company’s generally
applicable policies.

 

6.                                      Termination of Employment.

 

(a)                                 General. Subject in each case to the
provisions of this Section 6 and the other provisions of this Agreement relating
to our respective rights and obligations upon termination of your employment,
nothing in this Agreement interferes with or limits in any way the

 

2

--------------------------------------------------------------------------------


 

Company’s or your right to terminate your employment at any time, for any reason
or no reason, and nothing in this Agreement confers on you any right or
obligation to continue in the Company’s employ. The Company, in its sole
discretion, may elect to terminate your employment immediately at any time
subject to compliance with any obligations it has under this Section 6. If your
employment ceases for any or no reason, you (or your estate, as applicable) will
be entitled to receive (in addition to any compensation and benefits you are
entitled to receive under Section 6(b) below): (i) any earned but unpaid Base
Salary and, to the extent consistent with general Company policy, accrued but
unused paid time off through and including the date of termination of your
employment to be paid in accordance with the Company’s regular payroll practices
and with applicable law but no later than the next regularly scheduled pay
period, (ii) unreimbursed business expenses in accordance with the Company’s
policies for which expenses you have provided appropriate documentation, to be
paid in accordance with Section 7(c), and (iii) any amounts or benefits to which
you are then entitled under the terms of the benefit plans then sponsored by the
Company in accordance with their terms (and not accelerated to the extent
acceleration does not satisfy Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A” of the “Code”)). Notwithstanding any other provision
in this Agreement to the contrary, you will be entitled to severance, if any,
solely through the terms of this Section 6, unless another written agreement
between you and the Company (and approved by the head of the Company’s Human
Resources Department) expressly provides otherwise.

 

(b)                          Termination Without Cause. If during the employment
period the Company terminates your employment without Cause (defined below) in
addition to the amounts described in Section 6(a), the Company will pay to you
the following, subject to compliance with Section 6(b) (iii):

 

(i)                             Cash Severance. The Company will pay to you in
cash an amount equal to twelve times your monthly Base Salary, paid ratably in
equal installments over a twelve month period beginning in the first payroll
period following the Release Effective Date (as defined below) (or such later
date required by Section 7) in accordance with the Company’s standard payroll
policies and procedures and in a manner consistent with Section 7;

 

(ii)                          Benefits. The Company will pay you a lump sum
amount equal to twelve times the difference between the monthly COBRA coverage
premium for the same type of medical and dental coverage (single, family, or
other) you are receiving as of the date your employment ends and your then
monthly employee contribution. This payment will be taxable and subject to
withholding. You may use the amount received for any purpose.

 

(iii)                         Release. To receive any severance benefits
provided for under this Agreement or otherwise, you must deliver to the Company
a separation agreement and general release of claims on the form the Company
provides (releasing all releasable claims other than to payments under Section 6
or outstanding equity and including obligations to cooperate with the Company
and reaffirming your obligations under the Restrictive Covenants Agreement (as
defined below)), which agreement and release must become irrevocable within 60
days (or such earlier date as the release provides) following the date of your
termination of employment. Benefits under Section 6(b)(i) and (ii) will be paid
or commence in the first regular payroll beginning after the release becomes
effective, subject to any delays required by Section 7; provided, however, that
if the last day of the 60 day period for an effective release falls in

 

3

--------------------------------------------------------------------------------


 

the calendar year following the year of your date of termination, the severance
payments will be paid or begin no earlier than January 1 of such subsequent
calendar year. The date on which your release of claims becomes effective is the
“Release Effective Date.” You must continue to comply with the Restrictive
Covenants Agreement to continue to receive severance benefits.

 

(c)                                  Termination for Cause, Voluntary
Resignation.

 

(i)                              General.  If, during the Employment Period, the
Company terminates your employment for Cause, or you resign from your employment
(other than for Good Reason), you will be entitled only to the payments
described in Section 6(a) (excluding, on a termination for Cause, clause (ii) of
Section 6(a)), unless applicable law otherwise requires payment. You may resign,
other than for Good Reason, at any time and for any reason, by giving at least
30 days’ prior written notice to the Company. The Company may choose to respond
to such notice of resignation by ending your active employment during the Notice
Period, in which event you would remain an employee of the Company through the
remainder of the Notice Period and continue to receive your Base Salary, less
applicable deductions, and continue vesting under any outstanding equity grants
through the end of the Notice Period. You will have no further right to receive
any other compensation or benefits after such termination or resignation of
employment, except as determined in accordance with the terms of the employee
benefit plans or programs of the Company or as required by law.

 

(ii)                                  Definitions.

 

(I)                                   Cause. For purposes of this Agreement,
“Cause” means any of the following: your (i) fraud with respect to the Company;
(ii) material misrepresentation to any regulatory agency, governmental
authority, outside or internal auditors, internal or external Company counsel,
or the HMS Holdings Board of Directors (the “HMS Holdings Board” concerning the
operation or financial status of the Company; (iii) theft or embezzlement of
assets of the Company; (iv) your conviction, or plea of guilty or nolo
contendere to any felony (or to a felony charge reduced to a misdemeanor), or,
with respect to your employment, to any misdemeanor (other than a traffic
violation); (v) material failure to follow the Company’s conduct and ethics
policies that have been provided or made available to you; (vi) material breach
of this Agreement or the Restrictive Covenants Agreement; and/or (vii) continued
failure to attempt in good faith to perform your duties as reasonably assigned
by your Supervisor at the time. Before terminating your employment for Cause
under clauses (v) — (vii) above, the Company will specify in writing to you the
nature of the act, omission, refusal, or failure that it deems to constitute
Cause and, if the Company reasonably considers the situation to be correctable,
give you 30 days after you receive such notice to correct the situation (and
thus avoid termination for Cause), unless the HMS Holdings Board agrees to
further extend the time for correction. You agree that the Company will have
discretion exercised in a reasonable manner to determine whether your correction
is sufficient. Nothing in this definition prevents the Company from removing you
from your position with the Company at any time and for any reason.

 

(II)                              Good Reason. For purposes of this Agreement,
“Good Reason” means, the occurrence, without your prior written consent, of any
of the following events: (i) any material diminution in your authority, duties
or

 

4

--------------------------------------------------------------------------------


 

responsibilities with the Company; (ii) a requirement that you report to an
officer other than your then current Supervisor if the result is that your new
Supervisor has materially diminished authority, duties, or responsibilities in
comparison with your prior supervisor; (iii) a material reduction in your Base
Salary or Target Bonus percentage; (iv) the Company’s requiring you to perform
your principal services primarily in a geographic area more than 50 miles from
the Company’s offices in Irving, TX (or such other place of primary employment
for you at which you have agreed to provide such services); or (v) a material
breach by the Company of any material provision of this Agreement. No
resignation will be treated as resignation for Good Reason unless (x) you have
given written notice to the Company of your intention to terminate your
employment for Good Reason, describing the grounds for such action, no later
than 90 days after the first occurrence of such circumstances, (y) you have
provided the Company with at least 30 days in which to cure the circumstances,
and (z) if the Company is not successful in curing the circumstance, you end
your employment within 30 days following the cure period in (y). If the Company
informs you that it will not treat your resignation as for Good Reason, you may
withdraw the resignation and remain employed (provided that you do so before the
original notice of resignation becomes effective) or may proceed and dispute the
Company’s decision.

 

(d)                                 Death or Disability. Your employment
hereunder will terminate immediately upon your death or Disability. “Disability”
means the Company based upon appropriate medical evidence, determines you have
become physically or mentally incapacitated so as to render you incapable of
performing your usual and customary duties, with or without a reasonable
accommodation, for 120 or more days, whether or not consecutive, during any 12
month period. You are also disabled if you are found to be disabled within the
meaning of the Company’s long-term disability insurance coverage as then in
effect (or would be so found if you applied for the coverage or benefits).
Employment termination under this subsection is not covered by Section 6(b), and
you or your heirs will receive only the benefits and compensation in
Section 6(a) (together, as applicable, with any life or disability insurance
payments). Nothing in this Section 6(d) prevents the Company from removing you
from your position with the Company or, under Section 6(b) or 6(c), from
terminating your employment at any time, subject to compliance with those
subsections.

 

7.                                     Effect of Section 409A of the Code.

 

(a)                                 Six Month Delay. If and to the extent any
portion of any payment, compensation or other benefit provided to you in
connection with your employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and you
are a specified employee as defined in Section 409A(a)(2)(B)(i), as determined
by the Company in accordance with its procedures, by which determination you
hereby agree that you are bound, such portion of the payment, compensation or
other benefit shall not be paid before the earlier of (i) the expiration of the
six month period measured from the date of your “separation from service” (as
determined under Section 409A) or (ii) the tenth day following the date of your
death following such separation from service (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to you during the
period between the date of separation from service and the New Payment Date
shall be paid to you in a lump sum in the first payroll period beginning after
such New Payment Date, and any remaining payments will be paid on their original
schedule.

 

5

--------------------------------------------------------------------------------


 

(b)                                        General 409A Principles. For purposes
of this Agreement, a termination of employment will mean a “separation from
service” as defined in Section 409A. For purposes of this Agreement, each amount
to be paid or benefit to be provided will be construed as a separate identified
payment for purposes of Section 409A, and any payments that are due within the
“short term deferral period” as defined in Section 409A or are paid in a manner
covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be treated as
deferred compensation unless applicable law requires otherwise. Neither the
Company nor you will have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and this Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms defined in this Agreement will have
the meanings given such terms under Section 409A if and to the extent required
to comply with Section 409A. In any event, the Company makes no representations
or warranty and will have no liability to you or any other person if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.

 

(c)                                         Expense Timing. Payments with
respect to reimbursements of business expenses will be made in the ordinary
course in accordance with the Company’s procedures (generally within 45 days
after you have submitted appropriate documentation) and, in any case, on or
before the last day of the calendar year following the calendar year in which
the relevant expense is incurred. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year. The right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

8.                                      Restrictive Covenants. In connection
with signing this Agreement, you are signing a Noncompetition, Nonsolicitation,
Proprietary and Confidential Information and Developments Agreement (the
“Restrictive Covenants Agreement”), which addresses your responsibilities to the
Company in connection with confidentiality, transfer and protection of
intellectual property, noncompetition, nonsolicitation of employees and
customers, and nondisparagement.

 

9.                                      Miscellaneous.

 

(a)                                        Notices. All notices required or
permitted under this Agreement must be in writing and will be deemed effective
upon personal delivery or three business days following deposit in a United
States Post Office, by certified mail, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service in the case of notice to the Company at its then
principal headquarters, and in the case of notice to you to the current address
on file with the Company. Notice to the Company must include a separate notice
to the General Counsel of HMS Holdings. Either Party may change the address to
which notices are to be delivered by giving notice of such change to the other
Party in the manner set forth in this Section 9(a).

 

(b)                                 No Mitigation.  You are not required to seek
other employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor will any such benefits be reduced by any
earnings or benefits that you may receive from any other source. Notwithstanding
any other provision of this Agreement, any sum or sums paid under this Agreement
will be in lieu of any amounts to which you may otherwise be entitled under the
terms of any severance plan, policy, program, agreement or other arrangement
sponsored by

 

6

--------------------------------------------------------------------------------


 

the Company or an affiliate of the Company.

 

(c)                            Waiver of Jury Trial. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE,
AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
RELEASE IT CONTEMPLATES, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, THE PARTIES AGREE THAT ANY PARTY
MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE THEIR RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR TO ANY OF THE MATTERS CONTEMPLATED UNDER THIS
AGREEMENT, RELATING TO YOUR EMPLOYMENT, OR COVERED BY THE CONTEMPLATED RELEASE.

 

(d)                                 Severability. Each provision of this
Agreement must be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement. Moreover, if an
arbitrator or a court of competent jurisdiction determines any of the provisions
contained in this Agreement to be unenforceable because the provision is
excessively broad in scope, whether as to duration, activity, geographic
application, subject or otherwise, it will be construed, by limiting or reducing
it to the extent legally permitted, so as to be enforceable to the extent
compatible with then applicable law to achieve the intent of the Parties.

 

(e)                                  Assignment. This Agreement will be binding
upon and will inure to the benefit of (i) your heirs, beneficiaries, executors
and legal representatives upon your death and (ii) any successor of the Company.
Any such successor of the Company will be treated as substituted for the Company
under the terms of this Agreement for all purposes. The Company may assign this
Agreement without your consent, and such an assignment will not terminate your
employment for purposes of triggering your entitlement to severance. You
specifically agree that any assignment may include rights under the Restrictive
Covenants Agreement without requiring your consent; provided, however, that an
assignment that occurs after the termination of your employment will not expand
in any manner the scope of the Restrictive Covenants Agreement. As used herein,
“successor” will mean any person, firm, corporation or other business entity
that at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company. Any attempted assignment, transfer, conveyance or other disposition of
any interest in your rights to receive any form of compensation hereunder will
be null and void.

 

(f)                                   No Oral Modification, Waiver, Cancellation
or Discharge. This Agreement may only be amended, canceled or discharged or any
obligations thereunder waived through a writing signed by you and any duly
authorized executive officer of the Company.

 

(g)                                  No Conflict of Interest. You confirm that
you have fully disclosed to HMS Holdings and the other entities in the Company,
to the best of your knowledge, all circumstances under which you, your immediate
family and other persons who reside in your household have or may have a
conflict of interest with the Company. You further agree to fully

 

7

--------------------------------------------------------------------------------


 

disclose to the Company any such circumstances that might arise during your
employment upon your becoming aware of such circumstances.

 

(h)                                 Other Agreements. You hereby represent that
your performance of all the terms of this Agreement and the performance of your
duties as an employee of the Company does not and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by you
in confidence or in trust prior to your employment with the Company. You also
represent that you are not a party to or subject to any restrictive covenants,
legal restrictions, policies, commitments or other agreements in favor of any
entity or person that would in any way preclude, inhibit, impair or limit your
ability to perform your obligations under this Agreement, including
noncompetition agreements or nonsolicitation agreements, and you further
represent that your performance of the duties and obligations under this
Agreement does not violate the terms of any agreement to which you are a party. 
You agree that you will not enter into any agreement or commitment or agree to
any policy that would prevent or hinder your performance of duties and
obligations under this Agreement.

 

(i)                                     Survivorship. The respective rights and
obligations of the Company and you hereunder will survive any termination of
your employment to the extent necessary to preserve the intent of such rights
and obligations.

 

(j)                                    Withholding. The Company will be entitled
to withhold, or cause to be withheld, any amount of federal, state, city or
other withholding taxes or other amounts either required by law or authorized by
you with respect to payments made to you in connection with your employment.

 

(k)                                 Company Policies. References in this
Agreement to Company policies and procedures are to those policies and
procedures in effect at the Effective Date, as the Company may amend them from
time to time.

 

(l)                                     Background Checks. The Company’s offer
of at-will employment is contingent upon your authorization and successful
completion of background checks, reference checks, and drug testing. You may be
required to execute authorizations for the Company and/or their third party
vendor to obtain consumer reports and/or investigative consumer reports and use
them in conducting background checks and drug testing as a condition to your
employment.

 

(m)                             Governing Law; Dispute Resolution. The Parties
agree that the Federal Arbitration Act, 9 U.S.C. §1 et seq. and the National
Rules (as defined below) shall apply to the interpretation and enforcement of
this Agreement. The laws of the State of Texas shall govern the substantive
merits of any legal dispute set forth herein, without regard to conflicts of law
provisions. In case of any controversy or claim arising out of or related to
this Agreement or relating to your employment (including claims relating to
employment discrimination), except as expressly excluded herein, each Party
agrees to give the other Party notice of an intent to seek arbitration under
this Agreement and 10 days to reach a resolution. Should resolution of any
controversy or claim not be reached following provision of notice and a
reasonable opportunity to cure, then the dispute (including the arbitrability of
the dispute itself) shall be settled by arbitration under the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes (the “National Rules”). A single arbitrator shall be selected in
accordance with the National Rules. The dispute will be arbitrated in Dallas,
Texas, absent mutual agreement of the Parties to another venue. Any claim or
controversy not submitted to arbitration in accordance with this
Section 9(m) (other than as provided under the Restrictive Covenants Agreement)
will be waived, and thereafter no arbitrator, arbitration panel,

 

8

--------------------------------------------------------------------------------


 

tribunal, or court will have the power to rule or make any award on any such
claim or controversy. In determining a claim or controversy under this Agreement
and in making an award, the arbitrator must consider the terms and provisions of
this Agreement, as well as all applicable federal, state, or local laws. The
award rendered in any arbitration proceeding held under this Section 9(m) shall
be final and binding and judgment upon the award may be entered in any court
having jurisdiction thereof. Claims for workers’ compensation or unemployment
compensation benefits are not covered by this Section 9(m). Also not covered by
this Section 9(m) are claims by the Company or by you for temporary restraining
orders, preliminary injunctions or permanent injunctions (“equitable relief”) in
cases in which such equitable relief would be otherwise authorized by law or
pursuant to the Restrictive Covenants Agreement. The Company will be responsible
for paying any filing fee of the sponsoring organization and the fees and costs
of the arbitrator; provided, however, that if you initiate the claim, you will
contribute an amount equal to the filing fee you would have incurred to initiate
a claim in the court of general jurisdiction in the State of Texas. Each party
will pay for its own costs and attorneys’ fees, if any, provided that the
arbitrator or court, as applicable, may award reasonable costs and expenses in
favor of the prevailing party. The Company and you agree that the decision as to
whether a party is the prevailing party in an arbitration, or a legal proceeding
that is commenced in connection therewith will be made in the sole discretion of
the arbitrator or, if applicable, the court.

 

Any action, suit or other legal proceeding with respect to equitable relief that
is excluded from arbitration above must be commenced only in a court of the
State of Texas (or, if appropriate, a federal court located within the State of
Texas), and the Company and you each consent to the jurisdiction of such a
court. With respect to any such court action, the Parties hereto (a) submit to
the personal jurisdiction of such courts; (b) consent to service of process by
the means specified under Section 9(a); and (c) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, inconvenient forum, or service of process.

 

(n)                                 Interpretation. The parties agree that this
Agreement will be construed without regard to any presumption or rule requiring
construction or interpretation against the drafting party. References in this
Agreement to “include” or “including” should be read as though they said
“without limitation” or equivalent forms.

 

(o)                                 Entire Agreement. This Agreement and any
documents referred to herein represent the entire agreement of the Parties and
will supersede any and all previous contracts, arrangements or understandings
between the Company and you.

 

Signatures on Page Following

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand to be effective as of the dates below.

 

 

 

 

HMS Holdings Corp.

 

 

 

July 28, 2014

 

 

By:

/s/ Tracy South

Date

 

 

Tracy South

 

 

 

EVP, Chief Administrative & HR Officer (CAO)

 

 

 

 

 

 

 

 

Jeffrey S. Sherman

 

 

 

 

 

 

July 27, 2014

 

/s/ Jeffrey S. Sherman

Date

 

 

 

10

--------------------------------------------------------------------------------